NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVID JONATHAN THOMAS,                          No. 19-16061

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00677-MMD-
                                                CBC
 v.

CONNIE BISBEE; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Nevada state prisoner David Jonathan Thomas appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an equal

protection claim. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Thomas’s action because Thomas

failed to allege facts sufficient to state a plausible claim that he was intentionally

discriminated against as a member of a protected class, or that he was intentionally

treated differently from others similarly situated, without a rational basis for the

different treatment. See Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

(per curiam) (elements of an equal protection “class of one” claim); Furnace v.

Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (“To state a claim under 42 U.S.C.

§ 1983 for a violation of the Equal Protection Clause of the Fourteenth

Amendment a plaintiff must show that the defendants acted with an intent or

purpose to discriminate against the plaintiff based upon membership in a protected

class.” (citation and internal quotation marks omitted)); Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.


                                            2                                     19-16061